Name: Commission Regulation (EC) No 1915/96 of 3 October 1996 amending Regulation (EC) No 554/95 laying down detailed rules for the description and presentation of sparkling and aerated sparkling wine
 Type: Regulation
 Subject Matter: Europe;  marketing;  research and intellectual property;  consumption;  beverages and sugar
 Date Published: nan

 Avis juridique important|31996R1915Commission Regulation (EC) No 1915/96 of 3 October 1996 amending Regulation (EC) No 554/95 laying down detailed rules for the description and presentation of sparkling and aerated sparkling wine Official Journal L 252 , 04/10/1996 P. 0010 - 0010COMMISSION REGULATION (EC) No 1915/96 of 3 October 1996 amending Regulation (EC) No 554/95 laying down detailed rules for the description and presentation of sparkling and aerated sparkling wineTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EC) No 1592/96 (2), and in particular Article 72 (5) thereof,Whereas Council Regulation (EEC) No 2333/92 (3), as last amended by Regulation (EC) No 1429/96 (4), lays down general rules for the description and presentation of sparkling wines and aerated sparkling wines;Whereas the fourth indent of Article 15 (2) (a) of Council Regulation (EEC) No 823/87 laying down special provisions relating to quality wines produced in specified regions (5), as last amended by Regulation (EC) No 1426/96 (6), includes for Germany as a specific term traditionally used 'QualitÃ ¤tsschaumwein garantierten Ursprungs`; whereas to allow that term to be used as a sales description of a quality sparkling wine psr, it must be included for Germany in Article 4 (1) of Commission Regulation (EC) No 554/95 (7);Whereas, following the amendment of German and Spanish legislation, the list of geographical names in Annex I to Regulation (EC) No 554/95 should be amended;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 554/95 is hereby amended as follows:1. The following is inserted in Article 4 (1) after item (f):'(g) for Germany:"QualitÃ ¤tsschaumwein garantierten Ursprungs".`2. In Annex I:(a) under '1. For Germany`, under the geographical unit Rhein-Mosel, 'c) Saar` is deleted;(b) under '3. For Spain`, the geographical unit 'Almendralejo` is deleted.Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 October 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 84, 27. 3. 1987, p. 1.(2) OJ No L 206, 16. 8. 1996, p. 31.(3) OJ No L 231, 13. 8. 1992, p. 9.(4) OJ No L 184, 24. 7. 1996, p. 9.(5) OJ No L 84, 27. 3. 1987, p. 59.(6) OJ No L 184, 24. 7. 1996, p. 1.(7) OJ No L 56, 14. 3. 1995, p. 3.